Name: Commission Regulation (EEC) No 880/84 of 31 March 1984 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 84 Official Journal of the European Communities No L 91 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 880/84 of 31 March 1984 fixing the import levies on milk and milk products known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 86/84 (3), as last amended by Regulation (EEC) No 653/84 (4) ; Whereas the threshold prices were fixed for the 1983/84 milk year by Council Regulation (EEC) No 1207/83 of 17 May 1983 (*), extended by Regulation (EEC) No 854/84 ( «) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 86/84 to the prices The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 (2) OJ No L 90, 1 . 4. 1984, p. 10 . (3) OJ No L 11 , 14. 1 . 1984, p. 5. (4) OJ No L 72, 15. 3. 1984, p. 11 . Ã 5) OJ No L 132, 21 . 5 . 1983, p . 4. ( «) OJ No L 89, 1 . 4. 1984, p . 1 . No L 91 /2 Official Journal of the European Communities 1 . 4. 84 ANNEX to the Commission Regulation of 31 March 1984 fixing die import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 Ala) 0110 23,73 04.01 A I b) 0120 21,32 04.01 All a) 1 0130 21,32 04.01 A II a) 2 0140 26,32 04.01 A II b) 1 0150 20,11 04.01 A lib) 2 0160 25,1 1 04.01 B I 0200 54,68 04.01 B II 0300 115,66 04.01 B III 0400 178,75 04.02 A I 0500 17,55 04.02 A II a) 1 0620 96,30 04.02 A II a) 2 0720 152,01 04.02 A II a) 3 0820 154,43 04.02 A II a) 4 0920 215,70 04.02 A II b) 1 1020 89,05 04.02 A II b) 2 1120 144,76 04.02 A II b) 3 1220 147,18 04.02 A II b) 4 1320 208,45 04.02 A III a) 1 1420 24,84 04.02 A III a) 2 1520 33,53 04.02 A III b) 1 1620 115,66 04.02 A III b) 2 1720 178,75 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 0,8905 (4) ( ¦) 04.02 B I b) 1 bb) 2320 per kg 1,4476 (4) 04.02 B I b) 1 cc) 2420 per kg 2,0845 (*) 04.02 B I b) 2 aa) 2520 per kg 0,8905 (4) (*) 04.02 B I b) 2 bb) 2620 per kg 1,4476 (5) 04.02 B I b) 2 cc) 2720 per kg 2,0845 0 04.02 B II a) 2820 47,78 04.02 B II b) 1 2910 per kg 1,1566 (5) 04.02 B II b) 2 3010 per kg 1,7875 0 04.03 A 3110 210,29 04.03 B 3210 256,55 04.04 A 3300 198,23 0 04.04 B 3900 170,96 0 04.04 C 4000 143,23 O 04.04 D I a) 4410 151,05 0 04.04 D I b) 4510 1 58,90 0 04.04 D II 4610 255,62 04.04 E I a) 4710 170,96 04.04 E I b) 1 4800 194,00 (10) 1 . 4. 84 Official Journal of the European Communities No L 91 /3 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 160,56 (") 04.04 E I c) 1 5210 120,42 04.04 E I c) 2 5250 257,28 04.04 E II a) 5310 170,96 04.04 E II b) 5410 257,28 17.02 A II 5500 41,05 (u) 21.07 F I 5600 41,05 23.07 B I a) 3 5700 69,21 23.07 B I a) 4 5800 89,69 23.07 B I b) 3 5900 83,70 23.07 B I c) 3 6000 68,29 23.07 B II 6100 89,69 No L 91 /4 Official Journal of the European Communities 1 . 4. 84 (') For the purposes of this tariff subheading, 'special milk for infants' means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities. (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 22,23 ECU. (*) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 22,23 ECU. (*) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. Q The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82 . (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria. (') The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. (10) The levy is limited to 12,09 ECU per 100 kg net weight :  for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 1 00 kg net weight for products listed under (n) of that Annex imported from Austria and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  12,09 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. (u) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( I3) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03 , 04.04, 17.02 A and 21.07 F I.